Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection
Drawing objection included in Office Action mailed on 04/01/2022 has been withdrawn per applicant’s clarification filed 06/07/2022.

Claim Interpretation:
The limitations “management unit” in claims 3, 4; “output control unit” in claim 12; “display device” in claims 9, 10, 12; “printing device”, “writing device” in claims 11, 12; interpreted under 35 U.S.C. 112(f) are withdrawn per Applicant’s amendment.
The limitations “input unit” in claim 16, interpreted under 35 U.S.C.112(f) is withdrawn since the claim limitation has been amended, however, the amended limitation “input device” does not sufficiently recite definite structure and meet the 3-prong analysis, thus the limitation “input device” of claim 16 is being interpret under 35 U.S.C.112(f). See MPEP 2181.

35 USC § 101
35 USC § 101 rejections regarding Claims 1-12, 15-18 included in Office Action mailed on 04/01/2022 has been withdrawn per applicant’s amendment to the claim filed 06/07/2022.
35 USC § 112
35 USC § 112 rejections regarding Claims 1-12, 15-18 included in Office Action mailed on 04/01/2022 has been withdrawn per applicant’s amendment to the claim filed 06/07/2022.

35 USC § 102
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Regarding amended claim 1, applicant argued Atsushi does not implicitly or explicitly disclosed limitation “recognize that the living tissue has been sampled by the sampling instrument from an image information indicating a state of the sampling instrument that is included in the captured image data…generate identification information corresponding to the living tissue when the living tissue is recognized to have been sampled…output the identification information and the captured image data associated with the identification information to the display monitor when the identification information is generated and cause the identification information and the captured image data associated with the identification information to be displayed on the display monitor” because:
Atsushi teaches to recognize that the living tissue has been sampled based on the operation signal of the sampling instrument, and in a case where an operating member for operating the sampling instrument is erroneously operated, there is a possibility that erroneous recognition will occur.
Atsushi does not teach to display the identification information and the captured image data associated with the identification information on the monitor when the identification information is generated.
Amended claim 1 specifically requires “a control device of the endoscope device being configured to recognize the living tissue has been sampled by the sampling instrument from an image information indicating a state of the sampling instrument that is included in the captured image data…” and that the doctor is unable to tell from an image information included in a captured image data whether the forceps of the biopsy device has successfully grabbed anything before the captured image data is displayed on a display monitor.
In response to Applicant’s argument on page 8-11 on remarks filed 06/07/2022, recites above, the Examiner respectfully disagrees.
The Examiner contends that, even though “Atsushi teaches to recognize that the living tissue has been sampled based on the operation signal of the sampling instrument, and in a case where an operating member for operating the sampling instrument is erroneously operated, there is a possibility that erroneous recognition will occur” as indicated by Applicant, it does not alter the fact that Atsushi’s control device is capable of performing the function recited on claim 1, specially, the amended limitation: 
 “recognize that the living tissue (H) has been sampled by the sampling instrument (forceps 16) from an image information (image information displayed on monitor 27, which display image information during operation (page 4), at a state shown in Fig.7, observed by endoscope 4, (page 6)) indicating a state (a state which living tissue H is being sampled, exemplify in Fig.7) of the sampling instrument (16) that is included in the captured image data (in Fig.7) obtained from the imaging element; 
Generate identification information (such as name, chart number etc. on page 8 of Atsushi, also acknowledged by Applicant on page 9 of the remark) corresponding to the living tissue when the living tissue is recognized to have been sampled…
And control device is configured to output the identification information and the captured image data… to the display monitor (as seen in Fig.5, 11 of Atsushi).”
The Applicant argues “As shown in Fig.7-9 of Atsushi, no identification information has been displayed with an endoscope image displayed on a monitor” on page 10 of the remark.
The Examiner respectfully contends that identification information such as name, chart number is displayed as shown in Fig.5 and Fig.11
The Examiner respectfully contends that, under broadest reasonable interpretation, which does not limit to one but any method of recognizing the living tissue has been sampled, which include but not limit to manual inspection as acknowledged by Applicant. 
However, Applicant has amended the claim to specifically recites the control device is being configured to perform the function of “recognize that the living tissue has been sampled… generate identification information… output the identification information…”. As recited under point 1 above, the function of “recognize that the living tissue has been sampled… generate identification information… output the identification information…” is performed by Atsushi’s control device. The control device recognized the living tissue being sampled by acknowledge the state (definition of being recognized) of living tissue being sampled which shown on the monitor 27.
For the reasons above, the Examiner contends that the amended limitation of claim 1 does not overcome Atsushi.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device” in claim 16, does not have structural limitation supported in PG pub.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “input device” in claim 16, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-12, 15-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi (JP 2001095749A), citation used herein corresponds to attached English translation of Atsushi attached on Office Action 04/01/2022.
Regarding claim 1, Atsushi teaches an endoscope device, comprising:
An endoscope (endoscope 4, Fig.2) having an imaging element (CCD pg.3);
	A sampling instrument configured to be inserted into the endoscope for sampling living tissue (forceps 16 inserting through forceps channel of endoscope pg.3, 7), wherein the imaging element is configured to capture an image (such as shown in Fig.7) of the living tissue to generate a captured image data;
	A control device (device including combination of circuit configuration suitable for processing such as endoscope device 2 including endoscope controller 5/microscope device 3 including microscope controller 32 pg.4) that is electrically connected to the endoscope and supports an inspection using the living tissue sampled by the sampling instrument, the control device being configured to:
recognize that the living tissue (H) has been sampled by the sampling instrument (forceps 16) from an image information (image information displayed on monitor 27, which display image information during operation (page 4), at a state shown in Fig.7, observed by endoscope 4, (page 6)) indicating a state (a state which living tissue H is being sampled, exemplify in Fig.7) of the sampling instrument (16) that is included in the captured image data (in Fig.7) obtained from the imaging element; 
Generate identification information (such as name, chart number etc. on page 8 of Atsushi) corresponding to the living tissue when the living tissue is recognized to have been sampled, and
A display monitor (27 Fig.7 pg.4) that is electrically connected to the control device,
Wherein the control device is configured to output the identification information and the captured image data associated with the identification information to the display monitor (as seen in Fig.5, 11) when the identification information is generated and causes the identification information and the captured image data associated with the identification information to be displayed on the display monitor.

Regarding claim 2, Atsushi teaches wherein the control device further configured to record the identification information in association with the captured image data (recording device 28 Fig.1 pg.4, 6-9, 11) obtained in a period including a time point (recording device capable of recording for a desired time (period), every frame included in the recording associates with a specific time point pg.4, 6-9, 11) at which the living tissue corresponding to the identification information is recognized to have been sampled (a time point at an instant which the living tissue is being sampled).
Regarding claim 3, Atsushi teaches wherein the control device is configured to set the period as a period between the time point (at the instant which the living tissue is being sampled) and a first time point before a first time from the time point (in this case, the recording includes multiple time points before the instant which the living tissue is being sampled, which any of those time points can be considered as a first time point. Pg.4, 6-9, 11).
Regarding claim 4, Atsushi teaches wherein the control device is configured to set the period as a period between a second time point before a second time from the time point and a third time point after the time point (recording device capable of recording for a desired time (period), every frame included in the recording associates with a specific time point pg.4.
In this case, the recording includes multiple time points before the instant which the living tissue is being sampled, which any of those time points can be considered as a second time point; the recording includes multiple time points after the instant which the living tissue is being sampled, which any of those time points can be considered as a third time point.)

Regarding claim 5, Atsushi teaches wherein the control device is configured to detect from the capture image data, a site that is suspected by the control device to include a lesion (Fig. 7-9 recording device capable of detect/discover pathological examination from captured image data of living tissue H of patient’s body which is suspected of a lesion), and set a time point at which the site is first detected, as the first time point (recorded on recording devices 28 includes plurality of frames corresponds to its respective time point which can be set as the first time point at the instant of detect/discover suspected lesion).
Regarding claim 6, Atsushi teaches wherein the control device is configured to detect from the captured image data a site that is suspected by the control device to include a lesion (Fig. 7-9 recording device capable of detect/discover pathological examination from captured image data of living tissue H of patient’s body which is suspected of a lesion), set a time point at which the site is first detected, as the second time point, and sets a time point at which the site is not detected as the third time point (recorded on recording devices 28 includes plurality of frames corresponds to its respective time point which capable of setting as a second time point at the instant of detect/discover suspected lesion, and setting a third timepoint other than the instant of the detect/discover suspected lesion).
Regarding claim 7, Atsushi teaches wherein the control device is further configured to detect from the captured image data a site that is suspected by the control device to include  a lesion, (Fig. 7-9 recording device capable of detect/discover pathological examination from captured image data of living tissue H of patient’s body which is suspected of a lesion), and set a time point at which the site is first detected, as the second time point (since recording device 28 includes plurality of frames corresponds to its respective time point, it is capable of setting the corresponding frame (time point) when the site is first detected, as the second time point) at which a sampling mark generated by sampling the living tissue at the site by the sampling instrument is detected, as the third time point (and setting the corresponding frame (time point) which sampling mark generated by sampling the living tissue at the site by the sampling instrument is detected, as the third time point).
Regarding claim 11, Atsushi teaches wherein endoscope device further includes a printer electrically connected to the control device and configured to print 
the identification information (barcode display unit 54 Fig.5) on a physical medium (physical medium stores digital recording of barcode pg.8) or a wireless tag writer electrically connected to the control device and configured to write the identification information to a wireless tag, and wherein the control device is further configured to transmit the identification information to the printer or the wireless tag writer when the identification information is generated (pg.6-9, Fig.5).
Regarding claim 12, Atsushi teaches wherein the endoscope device further includes a printer electrically connected to the control device and configured to print 
the identification information (barcode display unit 54 Fig.5) on a physical medium (physical medium stores digital recording of barcode pg.8) or a wireless tag writer electrically connected to the control device and configured to write the identification information to a wireless tag, and wherein the control device is further configured to cause the identification information and the captured image data associated with the identification information to be displayed on the display monitor (page 8).
Regarding claim 15, Atsushi teaches wherein the sampling instrument has a gripping part for gripping an object (cup portion 19a 19b Fig.3, 4), and wherein the control device is further configured to recognize that the living tissue has been sampled when the control device determines from the image information that the image captured by the imaging element shows the object being gripped by the gripping part of the sampling element (living tissue has been sampled which is acknowledged or identified at an instant which the living tissue being sampled, which in this case exemplify at Fig.7/Fig.9).
Regarding claim 16, Atsushi teaches wherein the identification information is one of a plurality of pieces of information lined up in a predetermined order (such as numerical 1-6 in Fig.5 or 1-4 in Fig.20), wherein the control device is further configured to set any of the plurality of pieces of information as initial information, which serves as a starting point (for example, numeral 1), sequentially change the information to next information within the plurality of pieces (for example, numeral 2 Fig.5) for every time the living tissue is recognized to have been sampled (as shown in Fig.5, pg.6, six respective sample), and generated the information being changed as the identification information, and determine the initial information based on the information input from an input device electrically connected to the control device and configured for inputting information (in view of 112 indefiniteness rejection above and best understood by Examiner, Fig.5 and Fig.20 exhibit different type of identification information, the number display in Fig.20 can be written into image by input device such as keyboard 29 pg.12)
Regarding claim 17, Atsushi teaches wherein the identification information is a number or an alphabet (see Fig.5 and Fig.20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795                                                                                                                                                                                                        

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795